Title: To George Washington from Anthony Wayne, 27 July 1781
From: Wayne, Anthony
To: Washington, George


                  
                     Dear sir
                     Camp at Goods Bridge 27th July 1781
                  
                  Inclosed are a letter Return &ca which I intended to forward sooner—the temper of the Gentlemen aluded to is altered much for the better, but the cause is not yet removed, tho’ I am informed in a fair Way.
                  you will before this arrives have heard of the Intercepted letters from Lord G. Germain in which he has disposed of all matters to his mind on this side the North River & gives orders to Sr H. Clinton for establishing peace & good order among the subjugated Colonies, I am told they contain a tissue of tyranny folly & Deception that serves to shew what wretches we should be, if adverse fortune had thrown us under British Despotism, however they have demonstrated a Degree of State policy in announcing to the respective Courts the Conquest of Virginia &ca as it might have had an Influence upon the Councils of the Belligerant powers in fixing the terms of peace, it would also give them Credit at the European market for territory & a specious pretext to claim the non possidatus or right to hold all such Country as they had troops or Garrisons in, which they will effect to have Subjugated by marching thro’.
                  it is therefore the business of America to dispossess them of every port they hold in the United States, at every expence of blood & treasure.  which that it may soon be the case is the sincere wish of your Excellency’s most Obt & very Huml. Sert
                  
                  
                     Anty Wayne
                  
                  
                     Mr McClure presses me for time I therefore dont attempt to review.
                  
                  